DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, 22, and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 have been amended to require ‘a magnetron having an anode and a cathode’ and ‘a magnetron sputter source at the cathode’. There is no support in the Specification for two distinct magnetrons.

Claim 1 has been amended to require “pulsed opening and closing of a second switch, wherein an auto-transforming effect of the inductance when the second switch is closed creates a positive voltage on the magnetron sputter source”. There is no support in the Specification that a general ‘pulsed opening and closing of a second switch’ at any positioning or location of the second switch results in this ‘auto-transforming effect of the inductance when the second switch is closed creates a positive voltage on the magnetron sputter source’, particularly at para 0054 and 0060 of the published Specification (US 2016/0237554) as pointed to by Applicant on p. 8-9 of Applicant’s Remarks filed 12/17/2020. Examiner notes that these para 0054 and 0060 do have:
para 0054 teaching for the second switch S2 that ‘when the switch S2 is turned on, target voltage switches to positive values, with the effect of the positive depending on the point of contact of the switch S2 along the coil L, with the point of contact called a tap’ (emphasis added); and 
para 0060 teaching for the second switch S2 that ‘in fig. 17 a coil L2 and the switch S2 at a point of contact or tap of the coil L2, with the switch S2 switches on to make an effective shortcut between the point or tap along the coil L2 where the switch S2 is connected, which results in an even shorter time at which the voltage on the magnetron cathode is zero, followed by positive voltage by the auto transforming effect of coil L2’ (emphasis added).

Claim 16 has been amended to require “controlling coating coverage by the adjusting the time period of the pulsed opening and closing of said second switch or by providing said second switch operationally connected to an intermediate tap of said inductance and selecting a location of said intermediate tap along said inductance”. There is no support in the Specification for this requirement.
Claim 20 has been amended to require “operating a second switch in a manner including pulsed opening and closing of the second switch to operatively cause energy stored in said inductance to be discharged, wherein the second switch uses an auto-transforming effect of the inductance when the second switch is closed”. There is no support in the Specification that a general ‘pulsed opening and closing of a second switch’ at any general positioning or location of the second switch results in this broadly claimed ‘auto-transforming effect of the inductance when the second switch is closed’, particularly at para 0054 and 0060 of the published Specification (US 2016/0237554) as pointed to by Applicant on p. 8-9 of Applicant’s Remarks filed 12/17/2020. Examiner notes that these para 0054 and 0060 do have:
para 0054 teaching for the second switch S2 that ‘when the switch S2 is turned on, target voltage switches to positive values, with the effect of the positive depending on the point of contact of the switch S2 along the coil L, with the point of contact called a tap’ (emphasis added); and 
para 0060 teaching for the second switch S2 that ‘in fig. 17 a coil L2 and the switch S2 at a point of contact or tap of the coil L2, with the switch S2 switches on to make an effective shortcut between the point or tap along the coil L2 where the switch S2 is connected, which results in an even shorter time at which the voltage on the magnetron cathode is zero, followed by positive voltage by the auto transforming effect of coil L2’ (emphasis added).
Claims 26 and 30 each require “the adjusting the time period of the pulsed opening and closing of the second switch comprises adjusting at least one of a pulse off-time, a pulse on-time, or a pulse duty cycle”. There is no support in the Specification for this requirement.
Claim 24 requires “the establishing discharge of said magnetron sputter source is caused by the opening of the second switch during the pulsed opening and closing of the second switch such that activating the second switch to be opened ignites a plasma after a delay of time from the closing of the first switch”. There is no support in the Specification for this requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20, 22, and 24-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 15, 19-20, 22, 25-26, 28-230, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helmersson et al (Ionized Physical Vapor Deposition (IPVD): A Review of Technology and Applications) in view of Kawakami et al (US Patent No. 5,892,237) and Fu et al (WO 02/37529).
With respect to claims 1, 20, 25-26, and 28-30, and 32, Helmersson discloses a method of sputter coating a substrate by HIPIMS (high power impulse magnetron sputtering) (abstract), the method comprising providing a magnetron having an anode and cathode, a magnetron sputter source (i.e. target) at the cathode, and exposing a substrate to the magnetron sputter source by supplying the magnetron sputter source by a power supply (Section 3.3., p. 8; Section 3.3.1., p. 9), wherein fig. 8 depicts the power supply operably connected with a capacitor [Cs], an inductance coil [L] operably F (Section 3.3.1.), and a decreased duty cycle of pulses having an adjustable length in a range of 50-500 s (Section 3.3.; Section 3.3.1.), and applying a positive voltage to a target of the magnetron sputter source via positive ions (i.e. charge) bombarding the target (Section 3.3.1.). Helmersson also discloses that operating with the method is useful for high-aspect ratio filling (i.e. bottom, sidewall, trench, and/or via) applications (Section 1.; Section 3.3.), thus the method controls a property of a coating on a substrate such as microstructure of the high-aspect ratio filling.

Kawakami teaches in fig. 22A a charge-up model circuit (i.e. charging circuit) comprising a power supply connected to a capacitor [215] (col. 18, lines 21-16 and 40-45).
It would have been obvious to one of ordinary skill in the art to use the charging circuit comprising a capacitor of Kawakami as the charging circuit connected in series to the first switch of Helmersson since Helmersson fails to specify specific structures of the charging circuit, and one of ordinary skill would have a reasonable expectation for success in making the modification since Kawakami has shown specific structures for a charging circuit.
However the combination of Helmersson and Kawakami is further limited in that a particular duty cycle is not suggested.
Fu teaches a pulsed power supply for high power magnetron sputtering, the pulsed power using a duty cycle of less than 1% with a pulse length of 50-200 s to achieve powers over 1 MW (abstract; p. 7, lines 29-31; p. 8, lines 1-14). Fu cites the advantages of the duty cycle as achieving high plasma density adjacent to a magnetron during the pulse, with the pulses being delivered above a DC level sufficient to continue to excite the plasma so that no ignition is required for each pulse (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the duty cycle of 1% or less as taught by Fu as the duty cycle of the combination of references since the combination of references fails to specify a particular duty cycle, 
In summary, the combination of references Helmersson, Kawakami, and Fu has Helmersson teaching that discharge of the magnetron sputter source is established by closing the second switch (thereby connecting or completing the circuit shown in fig. 8), which controls the property (i.e. filling high-aspect ratios) of the coating on the substrate by having either inductance or time period (i.e. length) of the pulsed opening and closing of the second switch be adjustable based on the ranges taught. Since the combination of references teaches the claim requirements of establishing discharge of the magnetron sputter magnetron by the pulsed opening and closing of the second switch, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting discharge of the magnetron sputter source having a property of an auto-transforming effect of the inductance when the second switch is closed, thereby resulting in creating a positive voltage on the magnetron sputter source (MPEP 2112.01, Section I).
With respect to claims 2-4 and 22, modified Helmersson further discloses in fig. 8 operating the capacitor of the charging circuit (taught by Kawakami) by opening the first switch to charge, wherein a time delay is between closing the first switch and opening the second switch as shown in fig. 8 (Section 3.3.1.), and therefore the converse is true of a time delay between closing of the second switch and opening of the first switch.
With respect to claims 5-7, Helmersson further discloses operating at a repetition frequency of 500 Hz (0.5 kHz) (Section 3.3.1.), and Fu also teaches operating at a repetition frequency of 500 Hz (p. 8, lines 3-4), where 0.5 kHz is considered to be approximate to 1 kHz, with being held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, Section I. Helmersson further discloses the pulse length is typically 50 s (Section 3.3.1.), and therefore closing of the first pulsed closing of the first switch is less than 50 s, with it being held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, Section II, Part B.
With respect to claims 8 and 9, modified Helmersson further discloses the method involves operating with first and second switches operating in conjunction (i.e. opening and closing respectively), to charge and discharge the capacitor of the charging circuit (as taught by Kawakami) thereby forming a pulse length (Section 3.3.1.), wherein the pulse length is generated with a repeating frequency (Section 3.3.1.), and therefore the opening and closing of the first and second switchers happens equally.
With respect to claim 10, modified Helmersson further discloses operating in a repetitive manner (Section 3.3.1.), and therefore the establishing discharge includes multiple instances of second pulsed openings.
With respect to claim 11, modified Helmersson further discloses operating with a particular pulse length repeatedly, wherein the first pulse length is considered as a 
With respect to claim 12, modified Helmersson further discloses the first and second operating modes as discussed for claim 11. The first and second operating modes are repeated when the power supply is turned off and on.
With respect to claim 13, modified Helmersson further disclose the second operating mode comprises each pulse length is 500 Hz in a time span between 0-200 s (Section 3.3.1.), meaning repetition frequency of the first pulsed closing is between 10 Hz and 10 KHz, the first pulsed closing is between 2-20 s, and the second pulsed opening during the first pulsed closing is between 1-5 s, with it being held that a particular parameter must first be recognized as a result-effect variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05, Section II, Part B.
With respect to claim 15, modified Helmersson further discloses the substrate has at least one trench and via (Section 1.).
With respect to claim 19.
Claims 14, 16-18, 27, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helmersson et al (Ionized Physical Vapor Deposition (IPVD): A Review of Technology and Applications), Kawakami et al (US Patent No. 5,892,237), and Fu et al (WO 02/37529) as applied to claim 1 above, and further in view of Drummond et al (US Patent No. 5,718,813).
With respect to claims 14 and 16-18, the combination of references Helmersson, Kawakami and Fu is cited as discussed for claim 1. However the combination of references is limited in that the inductance coil having an intermediate tap is not suggested.
Drummond teaches in fig. 1 a method of sputtering comprising an inductor having an intermediate tap at a location thereupon to switch to ground upon detection of an arc condition, thereby allowing advantages of restoring uniform charge density within a plasma (abstract; col. 4, lines 1-24; col. 5, lines 1-24).
It would have been obvious to one of ordinary skill in the art to incorporate an intermediate tap to switch to ground as taught by Drummond into the inductance coil of the combination of references to gain the advantages of restoring uniform charge density upon detection of an arc.
In summary, the combination of references Helmersson, Kawakami, Fu, and Drummond has Helmersson teaching in fig. 10 the inductance coil [L] operatively connected to the second switch, and therefore the second switch is also operatively connected to the intermediate tap of Drummond that is of the inductance coil [L] to adjust either the time period between a length 50-500 s or inductance between 1-50 F for microstructure of the high-aspect ratio filling (i.e. bottom, sidewall, trench, and/or .

Response to Arguments
Applicant’s Remarks on p. 8-10 filed 12/17/2020 are addressed below.

112 Rejections
Claim 12 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.
Claim 20 has been amended by deleting the ‘means’ language; this previous 2nd paragraph rejection is withdrawn.
Claim 21 has been canceled; the previous 2nd paragraph rejection is moot.

103 Rejections
Applicant’s arguments on p. 8-9 with respect to independent claims 1 and 20 have been considered but are moot in view of the new grounds of rejection due to the new limitations requiring ‘the second switch uses an auto-transforming effect of the inductance when the second switch is closed, controlling a property of a coating on the substrate by adjusting a time period of the pulsed opening and closing of the second switch and/or adjusting the inductance’, which have been addressed in the rejections above.
All other arguments on p. 9-10 to dependent claims 2-19 and 22 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,808,607 being relevant for teaching a method of sputter coating a substrate comprising providing a magnetron with anode and cathode, a target (i.e. magnetron sputter source) at the cathode, a power supply connected with a capacitor, an inductance coil connected with the capacitor and in series with the power supply and magnetron, administering a first pulse by closing a first switch to connect the inductance coil with the capacitor, and capable of discharging the magnetron by closing of a second switch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794